DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 26-42 and 50-55 in the reply filed on 05 October 2022 is acknowledged.
Claims 43-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 October 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 28-34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freedman (US 20100239559) in view of Brady (US 4629742) and Kosugi (US 5010004).
With respect to claim 26, Freedman discloses a device for hydrolyzing a nutritional formula, such as milk or infant formula.  The device is configured to expose the nutritional formula to a lipase to hydrolyze triglycerides and produce free fatty acids.  This is described in at least paragraphs [0005], [0044]-[0050] and [0056]-[0059].  Freeman teaches in at least paragraph [0040] that the nutritional formula is intended to treat any subject prone to suffering digestive disorders, including infants born prematurely.  Freedman, however, does not appear to teach that the lipase enzymes are immobilized within an enclosure formed by semi-permeable walls.
Brady discloses a device for hydrolyzing liquid fats in which fats (Figure 1:3) and a liquid (Figure 1:7) are mixed and exposed to immobilized lipase enzymes (Figure 1:2) in a cylindrical reactor (Figure 1:1).  More specifically, the enzymes may be immobilized to a structure, such as a fibrous support (Figure 3:43).  The support is positioned within an enclosure formed by semi-permeable walls (Figure 3:45).  The hydrolyzed product includes monoglycerides and free fatty acids.
Kosugi discloses a device in which a lipase is immobilized lipase in a reaction vessel.  Kosugi teaches in at least column 2, lines 40-47 and column 9, lines 18-29 that lipase enzymes are immobilized on bead carriers within enclosures 6 formed using semi-permeable walls 11.  
	At the time of the invention, it would have been obvious to immobilize the lipase of Freedman within an enclosure formed by semi-permeable walls in order to more effectively hydrolyzing the liquid nutritional composition.  Brady and Kosugi show that this would provide a way to retain enzymes for repeated future use, while efficiently collecting the monoglycerides and free fatty acids products in defined outlet streams.  The use of enzyme reactors to generate a modified (in this case, a hydrolyzed) product is considered to be well known in the art.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143.
	
	With respect to claim 28, Freedman, Brady and Kosugi disclose the combination as described above.  Brady and Kosugi describe the use of enclosures formed as “pockets” – i.e. empty spaces – between two semi-permeable walls.

	With respect to claims 29 and 30, Freedman, Brady and Kosugi disclose the combination as described above.  It would have been obvious to immobilize the lipase to either an inner surface of the semi-permeable walls or to a structure (e.g. fibers, beads, packing material) contained within the enclosure, as both are formed using polymers suitable for enzyme attachment.

	With respect to claim 31, Freedman, Brady and Kosugi disclose the combination as described above.  Brady further teaches that the enzymes may be immobilized to fibers, which are considered to be “particles”.  Kosugi teaches that the enzymes are immobilized on beads.
	With respect to claim 32, Freedman, Brady and Kosugi disclose the combination as described above.  The Brady lipase is immobilized using adsorption.  This is taught in the abstract and throughout the reference.

	With respect to claim 33, Freedman, Brady and Kosugi disclose the combination as described above.  It would have been obvious to select lipase from any microorganism known to produce it.  Brady mentions Pseudomonas type bacteria in at least column 2, lines 7-14.

	With respect to claims 34 and 36, Freedman, Brady and Kosugi disclose the combination as described above.  It would have been obvious to provide the modified Freedman device with a plurality of enclosures that form a plurality of pockets.  A mere duplication of parts that produces a cumulative or otherwise predictable result is considered to be prima facie obvious.  See MPEP 2144.04.  Here, using a plurality of reaction chambers in series or parallel would allow one to increase throughput in a predictable manner.  This is shown by Kosugi in the Figure where a plurality of pockets 6 are arranged in sequence.

Claims 27, 35, 37-42 and 50-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freedman (US 20100239559) in view of Brady (US 4629742), Kosugi (US 5010004) and Lee (US 20120279939).
	With respect to claims 27, 35, 37, 42, 50, 51 and 55, Freedman, Brady and Kosugi disclose the combination as described above, however do not expressly state that the enclosure is coupled to a distal region of a rod-shaped extension to form a teabag-like structure.
	Lee discloses a device comprising a bottle (Figure 2:400) and a cap (Figure 2:1).  The cap includes an enclosure (Figure 1:300) for holding an additive.  The interior of the container retains a carrier material configured to hold the additive.  This is described in at least paragraphs [0037]-[0048] and generally throughout the reference.  The enclosure is defined by at least one semi-permeable wall (Figure 1:304).  Furthermore, the enclosure may include a pocket (Figure 13:332) that is provided at a distal end of a rod-shaped extension (Figure 13:102) to form a teabag-like structure.
	At the time of the invention, it would have been obvious to change the shape of the enclosure in the modified Freedman device to include a teabag-like structure that extends into the interior of the device.  Lee shows that such a structure would improve contact between the immobilized lipase and the nutritional composition.  Lee teaches in at least paragraph [0002] that this would allow the nutritional composition to easily pass through the semi-permeable walls of the teabag-like enclosure and interact with the immobilized lipase during the course of drinking.  

	With respect to claims 38, 39 and 52, Freedman, Brady, Kosugi and Lee disclose the combination as described above.  Brady further teaches that the enzymes may be immobilized to fibers, which are considered to be “particles”.  Kosugi teaches that the enzymes are immobilized on beads.

With respect to claims 40, Freedman, Brady, Kosugi and Lee disclose the combination as described above.  It would have been obvious to provide the modified Freedman device with a plurality of enclosures that form a plurality of pockets.  A mere duplication of parts that produces a cumulative or otherwise predictable result is considered to be prima facie obvious.  See MPEP 2144.04.  Here, using a plurality of reaction chambers in series or parallel would allow one to increase throughput in a predictable manner.  This is shown by Kosugi in the Figure where a plurality of pockets 6 are arranged in sequence.

With respect to claim 41, Freedman, Brady, Kosugi and Lee disclose the combination as described above.  Freedman, Brady and Kosugi teach lipase enzymes configured to hydrolyze fatty acid triglycerides.

With respect to claim 53, Freedman, Brady, Kosugi and Lee disclose the combination as described above.  The Brady lipase is immobilized using adsorption.  This is taught in the abstract and throughout the reference.

With respect to claim 54, Freedman, Brady, Kosugi and Lee disclose the combination as described above.  It would have been obvious to select lipase from any microorganism known to produce it.  Brady mentions Pseudomonas type bacteria in at least column 2, lines 7-14.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-42 and 50-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Pat. No. 9,668,942. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,668,942 include similar recitations directed to the preparation of a nutritional formula by hydrolyzing triglycerides in milk, infant formula and/or an enteral formula.  The claims of U.S. Pat. No. 9,668,942 require that this is accomplished using immobilized lipase.

Claims 26-42 and 50-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Pat. No. 9,687,420. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,687,420 include similar recitations directed to the preparation of a nutritional formula by hydrolyzing triglycerides in milk, infant formula and/or an enteral formula.  The claims of U.S. Pat. No. 9,687,420 require that this is accomplished using immobilized lipase.

Claims 26-42 and 50-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Pat. No. 10,632,047. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,632,047 include similar recitations directed to the preparation of a nutritional formula by hydrolyzing triglycerides in milk, infant formula and/or an enteral formula.  The claims of U.S. Pat. No. 10,632,047 require that this is accomplished using immobilized lipase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799